STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 8, 2016
               Plaintiff-Appellee,

v                                                                   No. 324895
                                                                    Kent Circuit Court
SHAUNTE MAURICE TERRY-JARRETT,                                      LC No. 14-000064-FC

               Defendant-Appellant.


Before: METER, P.J., and BOONSTRA and RIORDAN, JJ.

PER CURIAM.

       Defendant was convicted, following a jury trial, of one count of first-degree criminal
sexual conduct (CSC I), MCL 750.520b(2)(b) (victim under 13; defendant 17 or older); and one
count of second-degree criminal sexual conduct (CSC II), MCL 750.520c(2)(b) (victim under 13;
defendant 17 or older). The trial court sentenced defendant to 25 to 40 years’ imprisonment for
CSC I and to 5 to 15 years’ imprisonment for CSC II, to be served concurrently, with credit for
155 days served. Defendant appeals by delayed leave granted.1 We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises out of an incident that occurred when defendant stayed overnight at his
girlfriend’s, Bobbie Gray’s, house in December 2013. Gray lived there with her three children,
including the victim, who was 10 years old at the time of the incident. Gray testified that, on
December 16, 2013, defendant asked her whether he could stay overnight, along with his five-
month old Pitbull puppy, instead of going back to his mother’s house. Gray gave defendant
permission to stay, and they agreed that defendant would sleep upstairs in her bedroom while she
slept in the basement.2 Gray testified that the victim went to bed shortly after 9:00 p.m. and that
she and defendant eventually went to bed in their respective locations.



1
  People v Terry-Jarrett, unpublished order of the Court of Appeals, entered March 31, 2015
(Docket No. 324895).
2
  Gray testified that her relationship with defendant was strained in December 2013 because
defendant was controlling.


                                                -1-
         According to the victim, she went to sleep and at some point during the night “felt
[defendant] putting his fingers in somewhere.” She testified that she was not immediately able to
see who was “doing that,” but that she saw defendant when he eventually walked out of her
bedroom. She further testified that she was referring to her anus, that she felt defendant’s fingers
“[d]igging,” and that she felt his fingers go into her body. She was wearing pants, a shirt, and
underwear, and defendant’s fingers were under her clothing and underwear. The victim testified
that, when she felt defendant’s fingers digging, she moved, that he started doing the exact same
thing again, that she moved again, and that defendant then left. She further testified that
defendant squeezed her “booty cheeks” with his hand. While she testified that she was “halfway
asleep,” she clarified that she “wasn’t like all the way awake, but [she] was awake.” She further
testified that she awoke when she started feeling something. After defendant left, the victim
heard the sound of water running in the kitchen. She testified that she did not see, hear, or feel
anything else that night and that she went back to sleep. She did not know whether the dog was
in the room, but that she did not see or feel the dog. She did not feel anything cold or wet and
her covers were not dirty, wet, or cold the next morning.

        The victim testified that she wrote a note to Gray about what had happened and gave it to
her the next day. She dated the note December 17th. The note stated, “When I was sleep[ing]
[defendant] was squeezing my butt and putting his finger in my booty hole.” The note was
admitted into evidence at trial. Gray notified the police.

         At approximately 8:00 p.m. to 9:00 p.m. on December 17, 2013, Amy Lowrie, a police
officer who worked in the Family Services Unit of the Grand Rapids Police Department,
received a call at her home to follow up on the report that had been made by Gray and the victim.
Lowrie testified that she privately spoke with Gray and then privately spoke with the victim.
When asked whether the victim had reported that defendant penetrated her once or twice, Lowrie
initially testified, “I don’t know if I specified if it was--if his fingers went inside once or twice. I
asked her how many times he touched her there, and she said once.” After checking her notes to
refresh her memory, Lowrie further testified,

       Again, I didn’t ask her specifically how many times her (sic) finger went in her
       butt. Initially, what she had told me was that he had squeezed her butt, she had
       moved away. He moved his hand under her underwear again, and put his finger
       in her butt, and she said she moved away from him again, and he got up and left
       the room.

        At approximately 11:40 p.m. on December 17, 2013, Sara Koster, a sexual assault nurse
examiner for the YWCA, examined the victim. Koster testified that, as part of her medical
examination, she asked about the victim’s medical history and the complaint so that she knew
what she needed to examine. According to Koster, the victim was “pretty articulate” and
reported that defendant “touched her butt hole” in the middle of the night with his finger, that she
moved a little bit, and that he touched her again. Koster testified that the victim indicated that
defendant’s finger had penetrated her anus. Koster further testified that the victim reported that
defendant’s finger went inside her twice. According to Koster, the victim said that she washed
and cleaned herself up the next morning; Koster swabbed the victim’s anus, swabbed the
victim’s mouth for her DNA, and collected her underwear. During her physical examination of
the victim, Koster did not find an injury. Koster, who was qualified as an expert in the field of

                                                  -2-
sexual assault injury, testified that the lack of injury did not necessarily mean that an assault did
not happen and that she often did not find injuries with digital penetration.

        Lowrie interviewed defendant after he waived his Miranda3 rights. According to Lowrie,
defendant indicated that he and Gray “were kind of on the outs, kind of working [their
relationship] out” and that he had a good relationship with the children, whom he thought of as
his own. Lowrie testified that, when she asked defendant about what had happened the previous
night, defendant said that he went to sleep upstairs with his dog, and that the dog left the room at
approximately 10:30 p.m. and proceeded to soil a location in the victim’s room. According to
Lowrie, defendant explained that he cleaned up the mess, that he let the dog outside, that the dog
came inside and got snow on the victim and her bed, and that he got a towel and wiped her down.
Lowrie testified that, later in the interview, defendant “said that there were a couple spots of dirt
on her that he needed to scrub to get off, and that he had to move her clothing, her pajama
bottoms to get that dirt off.” Lowrie further testified that she told defendant that the victim
indicated something different and that defendant “admitted that his fingers, while scrubbing or
tightening her pants to scrub, his fingers may have gone two to three inches inside of her-inside
of the top of the opening” of her pants.

         On December 19, 2013, Curtis Wassenaar, a Children’s Protective Services (CPS)
Investigator, visited Gray’s home upon request from Lowrie. Wassenaar testified that Lowrie
asked him to check for a certain towel at the home. According to Wassenaar, the entire house
was very clean, and he looked through the laundry area for a dirty towel to corroborate
defendant’s story. Wassenaar testified that he did not find a muddy towel or one that looked
dirty like it might have been used to wipe up after a dirty animal. Wassenaar further testified
that he viewed the bedrooms and that there was no sign of any mess from an animal on the floors
or bed. Gray testified that she was in charge of washing the sheets and bedding and that she did
not wash the bedding or sheets within the next couple of days after the event. Gray further
testified that she did not clean the towels, floors, or the house before CPS arrived at her house.

         DNA testing on the victim’s underwear did not yield any results. However, Lowrie
testified that she had never had a case where she “received DNA from a touching.”

       At trial, the prosecution presented the evidence summarized above through the testimony
of the victim, Koster, Wassenaar, Gray, and Lowrie. After the prosecution’s case-in-chief,
defendant testified to his version of events, substantially similar to the version he had provided to
Lowrie. He also presented character witnesses who indicated that defendant was good with the
children and had never been known to touch them inappropriately.

        The prosecution then called Gray as a rebuttal witness. Gray testified that the whole yard
was covered with snow and that she saw no places where a dog would dig up dirt. During
closing arguments, the prosecution argued that the victim’s testimony alone was sufficient to
establish CSC I and CSC II, that victim’s note explained what had happened, and that the offense



3
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -3-
occurred on a freezing cold night when there was no mud. The prosecution further argued that
the victim’s description was very clear and that there was no mistaking what she had felt with
what she would have felt from a dog’s paw or nose. The prosecution concluded by arguing that
the dog story did not make sense and that the victim’s description of events was consistent with
the evidence. Defendant’s theory of the case was that the victim’s testimony was unreliable
because she was a 10-year-old girl who was half-asleep. Defendant argued that the victim’s
testimony regarding the number of times defendant had penetrated her was inconsistent with the
statements she had made to Lowrie. Defendant further argued that he was a good person, that
the victim’s perception was mistaken, and that his explanation remained consistent. Thus,
defendant maintained that there was reasonable doubt as to whether the prosecution had proved
its case.

       The jury convicted defendant as described above. This appeal followed.

                            II. SUFFICIENCY OF THE EVIDENCE

        Defendant first argues that there was insufficient evidence to support his convictions. We
disagree. When a defendant challenges the sufficiency of the evidence following a jury-trial
conviction, this Court reviews the defendant’s convictions de novo. People v Harverson, 291
Mich. App. 171, 177; 804 NW2d 757 (2010). The analysis is “whether a rational trier of fact
could find that the evidence proved the essential elements of the crime beyond a reasonable
doubt.” Id. at 175. In making this determination, this Court views “the evidence in the light
most favorable to the prosecution.” Id. Further, this Court will “not interfere with the jury’s
assessment of the weight and credibility of witnesses or the evidence, and the elements of an
offense may be established on the basis of circumstantial evidence and reasonable inferences
from the evidence.” People v Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013) (internal
citations omitted).

         Regarding MCL 750.520b(1)(a), “[t]he elements of CSC–I . . . are: (1) the defendant
engaged in sexual penetration, (2) with a person under 13 years of age.” People v Duenaz, 306
Mich. App. 85, 89, 106; 854 NW2d 531 (2014). MCL 750.520a(r) defines “[s]exual penetration”
as “sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however
slight, of any part of a person’s body or of any object into the genital or anal openings of another
person’s body. . ..” Further, “the complainant’s testimony can, by itself, be sufficient to support
a conviction of CSC.” People v Szalma, 487 Mich. 708, 724; 790 NW2d 662 (2010);
MCL 750.520h. In addition to the requirements of MCL 750.520b, “identity is an element of
every offense.” People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008).

        In this case, the victim was approximately 10 years old at the time of the offense. Thus,
the victim was under 13 years of age. MCL 750.520b(1)(a). Next, with respect to the sexual
penetration and identity elements, the victim testified that she felt defendant’s fingers “digging”
inside her anus. While the victim testified that she did not initially see who the perpetrator was,
she testified that she saw defendant leave the room. The victim further testified that she was
“[o]ne hundred percent sure” that defendant had digitally penetrated her anus and that she was
sure that it was defendant who had touched her. Further, the victim wrote in a note that
defendant had put his finger in her “booty hole.” Moreover, defendant admitted to being in the
room, and the victim’s testimony was corroborated by the note and the sexual assault examiner’s

                                                -4-
testimony. While defendant offered a conflicting version of events, “[a]ll conflicts in the
evidence must be resolved in favor of the prosecution and we will not interfere with the jury’s
determinations regarding the weight of the evidence and the credibility of the witnesses.” People
v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). See also Dunigan, 299 Mich. App. at
582. The victim’s testimony, which need not be corroborated, Szalma, 487 Mich. at 724;
MCL 750.520h, was sufficient for a jury to conclude, beyond a reasonable doubt, that defendant
had penetrated the victim’s anal opening. Viewing the evidence in a light most favorable to the
prosecution, there was sufficient evidence for the jury to find that the evidence established CSC I
beyond a reasonable doubt. Harverson, 291 Mich. App. at 175.

       Regarding MCL 750.520c(1)(a), “[t]he elements of CSC–II are: (1) the defendant
engaged in sexual contact, (2) with a person under 13 years of age.” Duenaz, 306 Mich. App. at
89, 106. MCL 750.520a(q) provides that,

       “Sexual contact” includes the intentional touching of the victim’s . . . or the
       intentional touching of the clothing covering the immediate area of the
       victim’s . . . intimate parts, if that intentional touching can reasonably be
       construed as being for the purpose of sexual arousal or gratification, done for a
       sexual purpose. . . .

“Intimate parts” includes a person’s buttock. MCL 750.520a(f).

        Here, as noted above, the victim was under 13 years of age. MCL 750.520c(1)(a). Next,
with respect to the sexual contact element, the victim testified that defendant squeezed her
“booty cheeks” “[l]ike you’re squeezing a lemon.” Further, in her note, she wrote that defendant
was squeezing her butt. The victim’s buttock constitutes an “intimate part.” MCL 750.520a(f).
Because of the nature of this touching (i.e., squeezing one’s buttock) and because it occurred in
conjunction with one or two digital-anal penetrations, a jury could reasonably infer that
defendant acted intentionally when he squeezed the victim’s buttock and could reasonably
construe that this touching was done for a sexual purpose. See Dunigan, 299 Mich. App. at 582
(explaining that “the elements of an offense may be established on the basis of circumstantial
evidence and reasonable inferences from the evidence”); MCL 750.520a(q). Therefore, viewing
the evidence in a light most favorable to the prosecution, there was sufficient evidence for a
rational trier of fact to find the elements of CSC II proven beyond a reasonable doubt.
Harverson, 291 Mich. App. at 175.




                                                -5-
                                III. PROSECUTORIAL ERROR4

        Defendant next argues that the prosecution impermissibly vouched for the victim’s
credibility by stating during its rebuttal argument: “Who’s better able to tell a convincing lie?
An adult or a child? Which one can you pick out lying easier? An adult or a child? And how
many people have questioned this child?” We disagree. Because defendant failed to object, we
review this unpreserved issue of prosecutorial error for plain error affecting his substantial rights.
People v Thomas, 260 Mich. App. 450, 453-454; 678 NW2d 631 (2004). Claims “of prosecutorial
[error] are considered on a case-by-case basis, and the reviewing court must consider the
prosecutor’s remarks in context.” People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627
(2010). “Further, [this Court] cannot find [prosecutorial] error requiring reversal where a
curative instruction could have alleviated any prejudicial effect.” Id. at 476.

       “Prosecutors . . . have a duty to see that defendants receive a fair trial while attempting to
convict those guilty of crimes.” People v Ullah, 216 Mich. App. 669, 678; 550 NW2d 568
(1996). While the prosecution is generally afforded “great latitude to argue the evidence and all
inferences relating to his theory of the case,” Thomas, 260 Mich. App. at 456, it “cannot vouch for
the credibility of [] witnesses to the effect that [it] has some special knowledge concerning a
witness’ truthfulness.” People v Bahoda, 448 Mich. 261, 276; 531 NW2d 659 (1995). However,
“[a] prosecutor may [] argue from the facts that a witness is credible or that the defendant or
another witness is not worthy of belief.” People v Howard, 226 Mich. App. 528, 548; 575 NW2d
16 (1997). See also Thomas, 260 Mich. App. at 455 (stating that “a prosecutor may comment on
his own witnesses’ credibility during closing argument, especially when there is conflicting
evidence and the question of the defendant’s guilt depends on which witnesses the jury
believes”).

        Here, the prosecution’s questions were posed in the context of its rebuttal argument that
the victim was credible. The prosecution argued that the victim testified that she was sure of
what she felt. The prosecutor then posed the questions noted above. At trial, there was
testimony that the victim had reported the incident to the police, the sexual assault examiner, and
her mother, and never wavered in her identification of defendant. Further, the victim testified
about the incident and was subject to defendant’s cross-examination. Thus, asking the jury to
consider how many people had questioned the victim was a proper argument based on the facts
and reasonable inferences. Howard, 226 Mich. App. at 548. See also Thomas, 260 Mich. App. at
455-456.

      Moreover, the prosecution’s argument was made in response to defendant’s closing
argument. “Certain . . . remarks, although if standing alone could be seen as improper, do not


4
  As this Court recently noted in People v Cooper, 309 Mich. App. 74, 87–88; 867 NW2d 452
(2015), although the term “prosecutorial misconduct” has become a term of art often used to
describe any error committed by the prosecution, claims of inadvertent error by the prosecution
are “better and more fairly presented as claims of ‘prosecutorial error,’ with only the most
extreme cases rising to the level of ‘prosecutorial misconduct.’ ”


                                                 -6-
constitute reversible error in this case because of their responsive nature, and because any unduly
prejudicial effect could have been eliminated by a curative instruction if one had been requested
upon a timely objection.” Bahoda, 448 Mich. at 287 n 52 (quotation marks and citation omitted).
Here, during defendant’s closing argument, defendant attacked the victim’s credibility by
arguing that her statements were not consistent and that she was unreliable, and the prosecution’s
comments were in response to defendant’s argument.

        Finally, a curative instruction could have cured any possible prejudice resulting from the
prosecution’s comments. Bennett, 290 Mich. App. at 476. And, in fact, the trial court instructed
the jury that the lawyers’ statements and arguments were not evidence. Jurors are presumed to
follow their instructions. See People v Graves, 458 Mich. 476, 486; 581 NW2d 229 (1998).
Thus, even if the prosecution’s comments were improper, they do not amount to error requiring
reversal. Bahoda, 448 Mich. at 287 n 52. Defendant has not established plain error affecting his
substantial rights. Thomas, 260 Mich. App. at 453-454.

                        IV. MANDATORY MINIMUM SENTENCING

        Next, defendant raises constitutional challenges with respect to MCL 750.520b(2)(b). He
argues that the 25-year mandatory minimum sentence set forth under this provision violates the
separation of powers doctrine and constitutes cruel and/or unusual punishment. We disagree.
This Court reviews constitutional questions de novo. People v Garza, 469 Mich. 431, 433; 670
NW2d 662 (2003). “Statutes are presumed to be constitutional unless their unconstitutionality is
readily apparent.” People v Sands, 261 Mich. App. 158, 160; 680 NW2d 500 (2004). Moreover,
“[a] party challenging the constitutionality of a statute has the burden of proving its
unconstitutionality.” Id.

        The Michigan Constitution’s separation of powers doctrine states: “The powers of
government are divided into three branches: legislative, executive and judicial. No person
exercising powers of one branch shall exercise powers properly belonging to another branch
except as expressly provided in this constitution.” Const 1963, art 3, § 2. Moreover, Article 4,
Section 45 of the Michigan Constitution provides that “[t]he legislature may provide for
indeterminate sentences as punishment for crime and for the detention and release of persons
imprisoned or detained under such sentences.” Const 1963, art 4, § 45. Accordingly, “the
ultimate authority to provide for penalties for criminal offenses is constitutionally vested in the
Legislature.” People v Hegwood, 465 Mich. 432, 436; 636 NW2d 127 (2001). See also People v
Raihala, 199 Mich. App. 577, 579 n 1; 502 NW2d 755, 756 (1993) (explaining that “the power to
establish sentences, including indeterminate sentences, is an exclusively legislative function”).
And, “[t]he authority to impose sentences and to administer the sentencing statutes enacted by
the Legislature lies with the judiciary.” Hegwood, 465 Mich. at 436-437. Therefore, a
sentencing court has the responsibility “to impose a sentence, but only within the limits set by the
Legislature.” Id. at 437.

        The Legislature thus has the constitutional authority to establish sentences, Id. at 436-
437; Raihala, 199 Mich. App. at 579 n 1, and it used that authority to enact MCL 750.520b(2)(b).
The mandatory 25-year minimum set forth under MCL 750.520b(2)(b) does not violate the
separation of powers doctrine. See Hegwood, 465 Mich. at 436-437.


                                                -7-
       With respect to cruel and/or unusual punishment, we reject defendant’s arguments for the
reasons set forth in People v Benton, 294 Mich. App. 191; 817 NW2d 599 (2011). See
MCR 7.215(J)(1).

       Affirmed.



                                                          /s/ Patrick M. Meter
                                                          /s/ Mark T. Boonstra
                                                          /s/ Michael J. Riordan




                                              -8-